DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/01/2019 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP Patent Publication No. 2002113853 to Kikuchi et al. (hereinafter “Kikuchi”).
With respect to claim 1, Kikuchi discloses a print system, comprising: a memory to store instructions and print data of a print job; a processor to execute the instructions in the memory to: reference print data of a print job, transform the print data into a plurality of print regions of a medium representation, each of the plurality of print regions including a print density, determine a quantity of print regions having a print density exceeding a predetermined threshold, and apply a modifier to the quantity of print regions having a print density exceeding the predetermined threshold to generate a score; a print engine including a print path, the print engine to move the medium along the print path to deposit a print substance onto a medium based on the print data; and a controller operably coupled to the processor and the print engine, the controller to control drying of the medium along the print path of the print engine in response to the score ([0028]-[0039],[0054]-[0055],fig.1-3).
With respect to claim 2, Kikuchi discloses a conditioner to condition a printed medium, a speed of the conditioner adjustable based on the score ([0039]-[0040]).
With respect to claim 3, Kikuchi discloses a finisher to compile a printed medium, a speed of the finisher adjustable based on the score ([0039]-[0040]).
With respect to claim 4, Kikuchi discloses wherein the medium is one of a sheet media and the score is independently generated for each medium of the sheet media ([0037]-[0038]).
With respect to claim 5, Kikuchi discloses wherein the print engine includes a print head to deposit the print substance ([0022]).
With respect to claim 6, Kikuchi discloses wherein the modifier is adjustable based on a type of the medium ([0036]-[0038]).
With respect to claim 7, Kikuchi discloses wherein the modifier is associated with a size of each of the plurality of print regions ([0036]-[0038], [0054]-[0055]).
With respect to claim 8, Kikuchi discloses a non-transitory computer-readable storage medium comprising a set of instructions executable by a processor to: divide a medium representation into a plurality of regions; determine whether a density of print substance at individual regions of the plurality of regions exceeds a density threshold based on print job data; determine a quantity of the plurality of regions exceeding the density threshold; apply a modifier to the quantity of the plurality of regions exceeding the density threshold to obtain a score; and cause a print device to adjust a print process speed in response to the score ([0028]-[0039],[0054]-[0055],fig.1-3).
With respect to claim 10, Kikuchi discloses wherein the modifier corresponds to a medium type ([0036]-[0038]).
With respect to claim 11, Kikuchi discloses a method of regulating a print drying process, comprising: defining print regions of a representation of a medium; determining a number of the print regions above a density threshold of print substance; applying a predetermined modifier to the determined number of print regions above the density threshold of print substance to obtain a score; and adjusting a drying process of the medium in response to the score ([0028]-[0039],[0054]-[0055],fig.1-3).
With respect to claim 12, Kikuchi discloses wherein adjusting the drying process includes decreasing a print process speed of the medium along a print path ([0039]).
With respect to claim 13, Kikuchi discloses wherein the predetermined modifier is associated with a type of medium ([0036]-[0038]).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 9, 14 and 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over JP Patent Publication No. 2002113853 to Kikuchi et al. (hereinafter “Kikuchi”) in view of U.S. Patent Publication No. 20120243012 Kakutani to (hereinafter “Kakutani”).
With respect to claim 9, Kikuchi discloses the non-transitory computer-readable storage medium and the method of regulating.
However, Kikuchi fails to specifically disclose:
determine adjacently disposed regions of the plurality of regions exceeding the density threshold.
Kakutani discloses:
determine adjacently disposed regions of the plurality of regions exceeding the density threshold (Claim 12).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine adjacently disposed regions of the plurality of regions exceeding the density threshold as disclosed by Kakutani with the method/apparatus of Kikuchi. The motivation for doing so would have been to appropriately perform the image processing.  ([0005]-[0006] of Kakutani).
With respect to claim 14, Kikuchi in view of Kakutani discloses comprising: determining a proximity of each of the number of the print regions above the density threshold of print substance ([0060]-[0066]).
With respect to claim 15, Kikuchi in view of Kakutani discloses determining a proximity of the print regions to one another above the density threshold of print substance, wherein the score includes is modified based on the determined proximity of the print regions ([0060]-[0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853